Citation Nr: 0822669	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee 
disability, status post total right knee replacement.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to March 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for a right 
knee disability.  

In September 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge held at the RO.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for a right knee 
disability.  He acknowledges that he injured his right knee 
prior to service, but claims that his injury healed and that 
he was in good physical condition at the time of his entrance 
onto active duty.  The veteran claims that he reinjured his 
right knee during service and that his current right knee 
disability stems from that in-service injury.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 
(West 2002); 38 C.F.R. § 3.304 (2007).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

The record on appeal shows that at his November 1976 
enlistment medical examination, the veteran denied a history 
of a "trick" or locked knee.  His lower extremities and 
musculoskeletal system were normal on clinical evaluation.  
The veteran again underwent a screening physical examination 
in February 1977 and was found to be physically fit to 
undergo military training.

In-service medical records show that in March 1977, shortly 
after entering active service, the veteran sought treatment 
for right knee pain.  He reported that he had a history of a 
pre-service right knee injury, including "torn ligaments."  
Physical examination revealed definite subpatellar crepitus.  
The assessment was probable medial meniscus tear and 
chondromalacia, right knee, existed prior to entry.  The 
examiner recommended Medical Board processing.

Later that month, the veteran appeared before a Medical 
Board.  According to the Medical Board report, the veteran 
acknowledged that in July 1976, prior to service, he had been 
knocked down in a fight.  While attempting to rise with an 
assailant on his back, his right knee bent inward and he 
experienced a sharp pain in the right knee and an inability 
to support his weight.  The following day, he sought medical 
treatment from a private physician and was told that he had 
strained his tendons and ligaments.  He wore a metal brace 
for two weeks followed by a hip to ankle cast for six to 
eight weeks thereafter.  He then underwent physiotherapy with 
a gradual return to full activity.  

The veteran further acknowledged to the Medical Board that in 
November 1976, he went to a Marine Corps recruiting office to 
inquire about enlisting.  He advised the recruiter that he 
had a history of a severe right knee injury.  The recruiter 
advised him not to mention this injury, as he would not be 
accepted for service.  The veteran acknowledged that when he 
underwent his enlistment medical examination in November 
1976, he did not report his pre-service knee injury.  

The Medical Board report also notes that in December 1976, 
still prior to entering active service, the veteran reported 
that his right knee collapsed while he was ice skating.  He 
indicated that he was again given a metal brace for three 
weeks followed by additional physiotherapy.  The veteran 
indicated that he was advised to avoid sports.  He indicated 
that he thereafter noticed swelling and pain with prolonged 
walking and was advised by his physician not to enter the 
Marines, but he did not take this advice.  Upon entering 
active service, the veteran indicated that prolonged 
standing, marching, running, bends and thrusts, and mountain 
climbing caused a recurrence of the pain, swelling and 
stiffness in the right knee.  

After considering the veteran's history and physical 
findings, the Medical Board determined that the veteran had a 
defect which rendered him unfit for active service and 
recommended separation due to probable medial meniscus tear 
and chondromalacia, both of which had existed prior to entry.  

In September 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a right knee disability.  The veteran 
indicated that he had injured his knee during basic training 
on the confidence course when he landed in a hole with sand 
and woodchips, tearing his cartilage.  He indicated that he 
had to undergo surgery in June 1977.  The veteran further 
indicated that he had recently undergone a total right knee 
replacement.

In support of his claim, the veteran submitted private 
medical records, dated from June 1977 to August 2006.  

In pertinent part, these records show that in June 1977, the 
veteran underwent a right knee meniscectomy with removal of 
loose body and patellar fat pad.  The post-operative 
diagnosis was tear of the medial and lateral menisci, right 
knee, loose body of the right knee, chondral fracture lateral 
tibial plateau and mild chondromalacia of the patella, medial 
facette, scarring of patellar fat pad.  In August 1978, the 
veteran underwent excision of medial and lateral compartment 
scarring in the right knee.  

More recent private medical records, dated from September 
1994 to December 2002, show continued treatment for right 
knee symptoms.  In March 1997, the veteran underwent a total 
right knee replacement.  

At his September 2007 hearing, the veteran testified that he 
had strained his right knee ligaments prior to service.  He 
indicated that this injury did not require surgery.  Rather, 
he was treated nonsurgically and his injury healed.  He 
testified that he felt strong when he entered active service, 
with no limitations as to running, jogging, etc.  He claimed 
that when he entered service, he "was very upfront with 
everybody," regarding his pre-service right knee injury.  
Transcript at page 4.  He indicated that he was examined and 
determined to be fit for service.  Seven weeks into basic 
training, however, he was participating in basic training and 
twisted his knee.  He indicated that he did not complain, but 
that his commander subsequently noticed swelling in his knee 
and ordered him to sick bay.  The following day, he was 
examined and advised that he had probably "ripped a 
meniscus."  He indicated that he was discharged as a result 
of his injury and underwent surgery three months later.  The 
veteran indicated that he had had trouble with his right knee 
ever since and underwent a total right knee replacement in 
1997.  

Based on the nature of the veteran's claim and the evidence 
currently of record, the Board finds that a medical opinion 
is necessary.  38 C.F.R. § 3.159(c)(4).  While the record on 
appeal shows that the veteran was afforded a VA medical 
examination in November 2004, the examiner did not provide an 
opinion as to the etiology of the veteran's current right 
knee disability, to include stating whether it was incurred 
in or aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the etiology of his current 
right knee disability.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
the etiology of the veteran's current 
right knee disability, including whether 
it is at least as likely as not that any 
preexisting right knee disability was 
aggravated during service, beyond any 
natural progress.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, and he should be 
given an appropriate opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


